In the
                           Court of Appeals
                   Second Appellate District of Texas
                            at Fort Worth
                                 No. 02-19-00079-CR

TERRICK WHITE, Appellant                    §    On Appeal from

                                            §    Criminal District Court No. 1

                                            §    of Tarrant County (1511843D)
V.
                                            §    January 16, 2020

                                            §    Opinion by Justice Kerr

THE STATE OF TEXAS                          §    (nfp)

                                    JUDGMENT

      This court has considered the record on appeal in this case and holds that there

was error in the trial court’s judgment. The judgment is modified to delete the $279.00

award of court costs and to reflect an award of $0 court costs. It is ordered that the

judgment of the trial court is affirmed as modified.


                                       SECOND DISTRICT COURT OF APPEALS


                                       By _/s/ Elizabeth Kerr__________________
                                          Justice Elizabeth Kerr